Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kompala (2017/0197158) in view of UK patent GB 2 170 419 (Chern).
	Figure 4 of the ‘158 Kompala publication discloses a settling device having a lower conical portion with a port, a cylindrical portion, an upper portion with a plurality of cones having a lower end opening smaller than the upper end opening spaced from the interior wall. Konpala does not disclose an outer conduit extending downwardly from the upper portion in the annular space between the interior wall and the external edges of the cones. It is known to provide such a conduit in a similar separator, as exemplified by Chern (7). It would therefore have been obvious for one skilled in the art to provide such  conduit in the separator of Kompala, to provide an outlet for clarified liquid at an intermediate portion of the separator.
3.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kompla (2017/0333815, 2019/0210042, 10,596,492 or 11,148,076) in view of Chern.
	The four related Kompala publications each disclose settling devices device having a lower conical portion with a port, a cylindrical portion, an upper portion with a plurality of cones having a lower end opening smaller than the upper end opening spaced from the interior wall, see especially figure 4. The references do not disclose an outer conduit extending downwardly from the upper portion in the annular space between the interior wall and the external edges of the cones. It is known to provide such a conduit in a similar separator, as exemplified by Chern. It would therefore have been obvious for one skilled in the art to provide such  conduit in the separator of Kompala, to provide an outlet for clarified liquid at an intermediate portion of the separator. With respect to claims 4-6, such a measurement device is disclosed in general by Kompala; and it is submitted that the specific location or locations of the measurement device would have been obvious matters of optimization, depending at what points measurement is desired to monitor the conditions, absent a declaration showing unexpected results.
4.	Claim(s) 1-6, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kompala (2019/0321756, 2020/0269161, 10,576,399 or 11,185,799) in view of Chern.
	The four related Kompala publications each disclose settling devices device having a lower conical portion with a port, a cylindrical portion, an upper portion with a plurality of cones having a lower end opening smaller than the upper end opening spaced from the interior wall, and having a ring type distributor element (570). The references do not disclose an outer conduit extending downwardly from the upper portion in the annular space between the interior wall and the external edges of the cones. It is known to provide such a conduit in a similar separator, as exemplified by Chern. It would therefore have been obvious for one skilled in the art to provide such  conduit in the separator of Kompala, to provide an outlet for clarified liquid at an intermediate portion of the separator. With respect to claims 4-6, it is again submitted that specific placement of the measurement devices would have been an obvious matter of optimization. With respect to claim 16, it is submitted that such a shape of the cones is disclosed by the references.
5.	Claim(s) 13 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 12 above, and further in view of Brignon.
	Claim 13 differs from claim 12 in reciting the ring being connected to a tube extending upwardly; while claim 14 further differs in recitation of a second ring between the first ring and the lower opening of the lowest cone. It is known to have plural ring distributors at different levels and to have tubes extending upwardly or sideways, as exemplified by Brignon. It  is therefore submitted that the provision of upward tubes and multiple distributors would have been obvious modifications for one skilled in the art, to supply and/or withdraw at different levels, and depending on where the fluids were being admitted or withdrawn from.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 10 of U.S. Patent No. 10,596,492 in view of Chern. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 11,148,076 in view of Chern. 
These rejections are made for the reasons in paragraph 3, above.
8.	Claims 1-6, 12-14 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10 and 11 of U.S. Patent No. 10,576,399 in view of Chern; and further in view of Brignon with respect to claims 13 and 14. 
	Claims 1-6, 12-14 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8 and 11 of U.S. Patent No. 11,185,799 in view of Chern; and further in view of Brignon with respect to claims 13 and 14.
	These rejections are made for the reasons in paragraphs 4 and 5, above.
 9.	Claims 7-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
	With respect to claim 7 and its dependent claims, the additional recitation of the upper portion being conical with the smaller end oriented toward the lower conical portion is not shown or suggested by the prior art of record. The Kompala references show a flat upper part or a conical upper part that is oriented away from the lower conical portion.
	With respect to claim 15, the additional recitation of protrusions extending from the upper and lower surfaces of the distributor elements is not shown or suggested by the prior art of record. The ‘756, 161, ‘399 and ‘799 Kompala references disclose protrusions on the cones and do not suggest similar protrusions on the distributor.
	With respect to claim 17 and its dependent claims, the references do not teach or suggest the addition of a conduit extending from the upper portion to an orifice within a central column defined by the openings in the cones.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References of general interest are exemplified by Sundness, Vachier, Schwarz, Bebech and Andoh.
	11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778